In an action inter alia for goods sold and *928delivered, plaintiff appeals from an order of the Supreme Court, Westchester County, entered June 12, 1975, which denied its motion for summary judgment, with leave to renew as a motion for partial summary judgment. Order reversed, on the law, with $20 costs and disbursements, and motion granted to the extent that plaintiff is awarded partial judgment in the amount of $7,000, with interest thereon from June 3, 1974, and action severed as to the remainder of plaintiffs claim. Upon the argument of the appeal defendants conceded that they owe plaintiff at least $7,000 on the causes of action set forth in the complaint. Judgment in that sum should therefore be awarded to the plaintiff and the remainder of plaintiffs claim should be tried to determine how much, if anything, is due to it above said amount. An issue of fact is raised by the opposing papers which compels denial of total summary judgment to plaintiff. Rabin, Acting P. J., Hopkins, Christ, Munder and Shapiro, JJ., concur.